PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5204


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

LEWIS ALSTON,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:09-cr-00095-FL-1)


Argued:   May 16, 2013                    Decided:   July 17, 2013


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by published opinion. Judge Agee wrote the opinion, in
which Judge Wilkinson and Senior Judge Hamilton joined.


ARGUED: Eric Joseph Brignac, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellant.     Joshua L.
Rogers, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee. ON BRIEF: Thomas P. McNamara, Federal
Public Defender, Stephen C. Gordon, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
Carolina, for Appellant.     Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.




                              2
AGEE, Circuit Judge:

       The United States District Court for the Eastern District

of North Carolina originally sentenced Lewis Alston (“Alston”)

to 150 months’ imprisonment, but that sentence was vacated on

appeal     and      remanded    for    resentencing.           See    United   States     v.

Alston (Alston I), 447 F. App’x 498, 500 (4th Cir. 2011). On

remand,       the    district    court       sentenced         Alston     to   an   above-

Guidelines sentence of 120 months’ imprisonment from which he

now appeals. For the reasons set forth below, we affirm the

judgment of the district court. 1



                                              I

      Alston pleaded guilty to possession of five grams or more

of    crack      cocaine   in    violation          of    21   U.S.C.     § 841     and   to

maintaining a dwelling for the use of cocaine in violation of 21

U.S.C. § 856. The government filed a notice of its intent to

seek an enhanced penalty pursuant to 21 U.S.C. §§ 841(b)(1)(B)

and 851, contending that Alston had prior convictions for felony

drug offenses punishable by imprisonment for more than one year

and   subjecting        Alston    to    a    statutory         minimum    of   10   years’


       1
        Alston raises             no        issue        concerning      his   underlying
conviction on appeal.



                                              3
imprisonment.          At     Alston’s    original       sentencing      hearing,      the

district court concluded that Alston’s total offense level was

27 and his criminal history category was V, based upon his prior

convictions for felony drug offenses punishable by imprisonment

for   more     than    one     year. 2   Based    upon     these    calculations,      the

district       court        determined    that    Alston’s         advisory    range    of

imprisonment under the United States Sentencing Guidelines (the

“Guidelines”) was 120 to 150 months. 3

        Once    the    district      court    determined       Alston’s        Guidelines

range, the government moved for an upward departure pursuant to

section 4A1.3 of the Guidelines, arguing that the range did not

properly       account       for   Alston’s   criminal      history.     The     district

court       denied     the     government’s       upward     departure        motion   and

sentenced Alston to 150 months’ imprisonment.




        2
       Under our then-existing precedent in United States v.
Harp, 406 F.3d 242, 246 (4th Cir. 2005), the district court
treated all of Alston’s prior convictions for which the maximum
aggravated sentence for the worst offender under the applicable
statute was greater than one year as felony drug offenses. This
determination was made without regard to whether Alston himself
could have been sentenced to more than one year of imprisonment
for those convictions.
        3
       Alston was found accountable for 22.28 grams of crack
cocaine.



                                              4
      Alston appealed, and the government did not cross-appeal.

While Alston’s appeal was pending, this Court decided United

States v. Simmons, 649 F.3d 237 (4th Cir. 2011) (en banc), which

expressly overruled Harp. Simmons, 649 F.3d at 241 (concluding

that “Harp no longer remains good law.”). As Alston had been

sentenced    in     accordance       with        Harp,    we       “vacate[d          Alston’s]

sentence,    and    remand[ed]       for    resentencing            in   accordance       with

Simmons.” See Alston I, 447 F. App’x at 500.

      On   remand,     the      probation        officer       recalculated           Alston’s

total offense level as 23 and his criminal history category as

IV,   resulting      in    a    Guidelines        range       of    70     to    87    months’

imprisonment. Alston requested a sentence of 70 months, the low

end of the Guidelines range. The government moved for an upward

departure    pursuant      to     section 4A1.3          of   the    Guidelines,         again

arguing that Alston’s suggested range of imprisonment did not

properly account for his criminal history. Alston objected to

the government’s upward departure motion, contending that the

district    court    had       already   ruled     on     the      issue    at    his    prior

sentencing hearing and that the government chose not to appeal

that ruling. The district court granted the government’s upward

departure motion over Alston’s objection and determined that “a

sentence within the range of 100 to 125 months is one that will

accomplish    the    purposes       of     the    sentencing.”           J.A.     89.    After

                                            5
balancing the factors listed in § 3553(a), the district court

sentenced Alston to 120 months’ imprisonment and five years’

supervised     release      on   Count        One    and     two   years’    supervised

release on Count Two, to run concurrently. The district court

stated that it would impose the same sentence “regardless of the

advice of the [G]uidelines.” J.A. 91.

        At   the    conclusion       of    Alston’s        sentencing      hearing,   he

requested that the court retroactively apply the Fair Sentencing

Act   (“FSA”).      Congress     had      enacted    the     FSA   after    Alston    was

convicted but before his resentencing. The district court noted

that it did “not find the Fair Sentencing Act retroactive under

these    circumstances”        but     that       Alston’s    sentence      was   “quite

obviously still within [the] range” dictated by the FSA. J.A.

92. The parties agreed that, under the FSA, Alston would have

faced a maximum of 20 years’ imprisonment, whereas prior to its

enactment, Alston would have been subject to a maximum of 40

years’ imprisonment.

      Alston       timely   appealed.       We      have     jurisdiction     under   28

U.S.C. § 1291.



                                            II

      We review a district court’s interpretation of the mandate

rule de novo. United States v. Susi, 674 F.3d 278, 283 (4th Cir.

                                              6
2012). We also review questions of law de novo. United States v.

Gomez,    690    F.3d     194,    197   (4th       Cir.   2012).   And    we   review    a

district        court’s     sentencing            decisions     for     an     abuse    of

discretion. United States v. King, 673 F.3d 274, 283 (4th Cir.

2012).



                                             III

     Alston       raises       three    issues       on   appeal. 4      First,   Alston

contends that the district court improperly ignored this Court’s

mandate    in    Alston    I     when   it   granted      the   government’s      upward

departure       motion    on     remand.     Second,      Alston      argues   that    the

district court improperly declined to retroactively apply the




     4
       Alston makes a fourth argument that is not properly before
the Court. He argues that the district court erred in imposing a
five-year term of supervised release without specifically
discussing and departing from Guidelines section 5D1.2, which
suggested a supervised release term of three years. Alston
raises this argument for the first time in his reply brief and
did not raise it before the district court. His argument is
therefore waived. See Cavallo v. Star Enter., 100 F.3d 1150,
1152 n.2 (4th Cir. 1996) (holding that “an issue first argued in
a reply brief is not properly before a court of appeals”).
Moreover, Alston’s term of supervised release is within the
bounds of § 841(b)(1)(C), which provides for a minimum of three
years’ supervised release and “does not cap the period of
supervised release that a district court may impose.” United
States v. Pratt, 239 F.3d 640, 647 (4th Cir. 2001).



                                              7
FSA. Third, Alston argues that his sentence is substantively

unreasonable.



                                              A

       The “mandate rule” is a specific application of the law of

the    case     doctrine        that       prohibits          a     lower     court      from

reconsidering on remand issues laid to rest by a mandate of the

higher    court.       Susi,     674       F.3d    at    283.        The    mandate      rule

“forecloses litigation of issues decided by the district court

but foregone on appeal or otherwise waived.” United States v.

Bell, 5 F.3d 64, 66 (4th Cir. 1993). However, “to the extent

that the mandate of the appellate court instructs or permits

reconsideration        of    sentencing       issues     on       remand,    the   district

court may consider the issue de novo, entertaining any relevant

evidence on that issue that it could have heard at the first

hearing.” Id. at 67 (quotation marks omitted).

       Alston    argues        that    because          the       district     court     had

considered      and    denied    the       government’s           initial    section 4A1.3

upward    departure         motion    in    his     initial        sentencing      and   the

government did not appeal that ruling, the government “could not

. . . ask the district court to resuscitate the departure issue

upon   remand.”       Opening    Br.    14.       The   Fourth       Circuit’s     mandate,

Alston asserts, limited the district court to considering on

                                              8
remand      only    its   application     of     § 851(b)(1)(B)        in   light    of

Simmons.

       Alston correctly points out that a district court on remand

“may not reconsider issues the mandate laid to rest.” Susi, 674

F.3d   at    283.    Still,   when   “an       appellate   court   sets      aside    a

defendant’s        ‘entire    sentence     and    remand[s]      for    a   de   novo

resentencing’ pursuant to a general mandate, the district court

on resentencing is not bound by its prior consideration of the

case.” Id. at 284 (quoting Pepper v. United States, 131 S. Ct.

1229, 1250–51 (2011)). Rather,

       [b]ecause a district court’s original sentencing
       intent may be undermined by altering one portion of
       the calculus, an appellate court when reversing one
       part of a defendant’s sentence may vacate the entire
       sentence . . . so that, on remand, the trial court can
       reconfigure the sentencing plan . . . to satisfy the
       sentencing factors in 18 U.S.C. § 3553(a).

Pepper, 131 S. Ct. at 1250–51 (quotation marks and citations

omitted).

       In this case, our prior panel “vacate[d Alston’s] sentence”

in toto and remanded for a complete resentencing “in accordance

with Simmons,” Alston I, 447 F. App’x at 500, leaving open the

district     court’s      ability   to   “reconfigure      the   sentencing         plan

. . . to satisfy the sentencing factors in 18 U.S.C. § 3553(a),”

Pepper, 131 S. Ct. at 1251. Nothing in our mandate altered the

district court’s duty to “make an individualized assessment [of

                                           9
Alston] based on the facts presented.” Gall v. United States,

552 U.S. 38, 50 (2007). Indeed, as the district court expressed

on remand, it denied the government’s upward departure motion at

Alston’s   original      sentencing       hearing           only    because      Alston’s

original    Guidelines         sentence    range        of     up    to    150    months

“accomplished the purposes of the sentencing.” J.A. 83.

      On   remand,      the    district        court    faced        a    much   altered

Guidelines range landscape, but no diminution in its duty to

apply the § 3553(a) factors to determine Alston’s appropriate

sentence. Prohibiting the district court from taking a holistic

approach to Alston’s resentencing would not only undermine the

district court’s original sentencing intent, it would prevent

the   district     court       from   making       the        very       individualized

assessment of Alston required by § 3553(a). See Gall, 552 U.S.

at 50. Nothing in the Alston I mandate dealt with the district

court’s ability to consider a section 4A1.3 departure. Thus,

because we vacated Alston’s entire sentence and remanded for de

novo resentencing, the district court correctly determined that

the   mandate    rule    did    not   preclude         it    from    considering     the

government’s renewed section 4A1.3 upward departure motion.




                                          10
                                            B

      Alston argues that his suggested term of imprisonment under

the Guidelines would have been different had the district court

retroactively        applied   the   FSA,       which   would    have   changed    the

district       court’s   Guidelines        calculation     and   which,    in    turn,

could      have       affected       the        district     court’s       § 3553(a)

determination.

      The FSA applies retroactively. Dorsey v. United States, 132

S. Ct. 2321, 2331 (2012). Thus, the district court erred when it

declined to retroactively apply the FSA to Alston on remand. The

government concedes this error, but argues that resentencing is

unwarranted because the error was harmless. See United States v.

Hargrove, 701 F.3d 156, 161–62 (4th Cir. 2012). We agree. 5

      Alston argues that the district court “misunderstood the

nature of Mr. Alston’s offense” because, by declining to apply

the     FSA,    it    believed   that        “Congress     intended       to    punish

[Alston’s] offense much more severely than it actually did.”

Opening Br. 21. As we recently reaffirmed in United States v.

Hargrove, 701 F.3d 156 (4th Cir. 2012), however, we will not


      5
       The parties agree that Alston’s sentence of 120 months’
imprisonment is within the statutory range dictated by the FSA,
which establishes a statutory maximum sentence of 20 years’
imprisonment.



                                           11
vacate a sentence when resentencing would be “‘little more than

an empty formality, [and] the sentence the district court would

impose on remand is a foregone conclusion.’” 701 F.3d at 162 n.3

(quoting United States v. Revels, 455 F.3d 448, 452 (4th Cir.

2006)).

       The district court made clear at Alston’s resentencing that

it    would    have    imposed   the     same    sentence      “regardless     of   the

advice of the [G]uidelines,” J.A. 91, and specifically noted

that his sentence was “quite obviously still within [the] range”

dictated by the FSA. J.A. 92. The district court thus expressly

ruled that the lower statutory maximum of the FSA would have had

no effect on its § 3553(a) determination.

       While the district court erred in concluding that the FSA

did    not     apply    retroactively,          that   error     was   harmless       as

demonstrated by the district court’s statements at sentencing.



                                           C

       Alston finally argues that his sentence is substantively

unreasonable because the district court increased his sentence

to    ensure    that    Alston     had   the     opportunity     to    receive      drug

treatment, mental health treatment, and vocational training in

prison.      Alston    correctly    notes       that   a   district    court   cannot

“impose[] or lengthen[] a prison term in order to promote a

                                          12
criminal     defendant’s      rehabilitation.”          Tapia       v.   United      States,

131 S. Ct. 2382, 2385 (2011). Yet a review of the sentencing

transcript reveals that the district court did not, in fact,

base   the    length     of   Alston’s      sentence         on    his     rehabilitative

needs.

       After determining the appropriate sentence under § 3553(a),

the district court stated,

       This is a sentence sufficient, but not greater than
       necessary. This is a sentence that will promote
       respect for the law; that will discourage this type of
       conduct. But very importantly, it protects the public
       from you and . . . provide[s] the needed treatment of
       care in the most effective manner possible.

J.A. 89–90. In contrast, in Tapia, the district court expressly

stated    that   its     sentence    “ha[d]       to   be    sufficient        .    .   .    to

provide      needed    correctional      treatment”          and    openly      imposed       a

sentence to ensure that the defendant was “in long enough” to

participate in a certain drug rehabilitation program. 131 S. Ct.

at 2392–93.

       The    district    court     here    did    not       choose      the   length        of

Alston’s     prison     sentence    to     correspond        with    the    length      of    a

rehabilitation         program     provided       to    prisoners.          Rather,         the

district       court     simply     restated           the        factors      listed        in

§ 3553(a)(2) and reflected how each of those factors was met by

Alston’s      120-month       sentence.         Section       3553(a)(2)           expressly

requires district courts to consider
                                           13
     the need for the sentence imposed—

     (A) to reflect the seriousness of the offense, to
     promote respect for the law, and to provide just
     punishment for the offense;

     (B) to afford adequate deterrence to criminal conduct;

     (C) to protect the public from further crimes of the
     defendant; and

     (D) to provide the defendant with needed educational
     or   vocational  training,   medical  care,   or  other
     correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2) (emphasis added).

     Clearly,     Tapia    does    not   prevent       a    district     court       from

considering      the   § 3553(a)(2)(D)        factor       in   the    course       of   a

sentencing proceeding. Rather, Tapia stands for the proposition

that a court cannot impose or lengthen a sentence to ensure that

a defendant can complete a training or rehabilitation program.

See Tapia, 131 S. Ct. at 2392. Accordingly, the district court

committed   no    error   in     considering     whether        Alston’s         sentence

would   provide    him    with    “correctional        treatment       in    the    most

effective     manner,”     as     expressly      required         by        18     U.S.C.

§ 3553(a)(2)(D).



                                         IV

     For all the foregoing reasons, the judgment of the district

court is

                                                                             AFFIRMED.

                                         14